ICJ_071_ContinentalShelf-InterpretationRevision_TUN_LBY_1985-12-10_JUD_01_ME_01_EN.txt. 232

SEPARATE OPINION OF JUDGE RUDA

1. [have voted in favour of the operative clauses of the Judgment and I
subscribe to most of its reasoning. However, I am bound to dissent from
the conclusions reached in paragraphs 41, 42 and 43, which refer to what
the Court calls “a jurisdictional objection raised by Libya”.

2. Tunisia submitted two requests for interpretation and one for cor-
rection of an error. One of the requests for interpretation, and the request
for correction of an error, concern the first sector of the delimitation, the
other request for interpretation concerns the second sector.

3. Although the requests for interpretation were submitted in relation to
different sectors and have a different nature, because one has a subsidiary
character and the other is a principal request, both were objected to in
Libya’s Observations on the basis of Article 3 of the Special Agreement of
June 1977.

4. Libya developed its argument in paragraphs 69-73 of its Observa-
tions, recalling that the Special Agreement provided the basis of the
Court’s jurisdiction, and that it included in Article 3 a procedure to be
followed in case of lack of agreement on the delimitation, following the
Court’s Judgment. This procedure of Article 3 provides that after a certain
period, the Parties

“shall together go back to the Court and request any explanations or
clarifications which would facilitate the task of the two delegations to
arrive at a line separating the two areas of the continental shelf”.

Libya understands that the Parties should go back “together” to the Court,
after making an effort, in good faith, to implement the Judgment ; if this
effort fails, they are obliged to indicate the points of difference. That is
what Tunisia, according to Libya, had not done, refusing “to specify the
difficulties it had with the way Libya has indicated the Judgment should be
implemented”. Libya, then, submitted that the point was not whether
Article 103 of the United Nations Charter overrides Article 3 of the
compromis, an argument advanced by Tunisia in the Request, but that
Article 3 required the parties to follow a certain procedure ; it added “that
is, the evident obligation for them first to exhaust the remedy of seeking
explanations and clarifications, under Article 3 of the Special Agreement”.
Libya concluded that “the Court does not possess the requisite jurisdiction
to admit the request for interpretation”. However, in the submissions
included in the Observations, Libya did not insist on this proposition.

44
233 APPLICATION FOR REVISION (SEP. OP. RUDA)

5. The argument of lack of jurisdiction faded away in the course of the
oral pleadings. The Libyan Agent said :

“Finally, I should like to make clear that Libya never refused to
return jointly to the Court to seek explanations and clarifications
under Article 3 of the Special Agreement. However, Libya did insist
that Tunisia set forth in writing its precise position as Libya had done.
The diplomatic exchanges leave no room for doubt on this. Let me
point out that the Court has been provided with the whole file by
Libya, not by Tunisia. J urge Members of the Court to read that file
since it reveals Tunisia’s attitude. The repeated claims of counsel for
Tunisia that Libya rejected Article 3 and refused to return cannot
change the truth. As the record shows, it was apparent from the start
that what Tunisia sought was modification, not clarification.

Tunisia never set forth precisely in writing the points it considered
to require explanations and clarifications. In contrast, Libya set forth
its position in writing in the clearest terms.” (Sitting of 17 June
1985.)

6. Counsel for Libya made only a short reference to Article 3, com-
menting on the Tunisian attitude to the Note of 30 October 1982, where
Libya invited Tunisia to state all the points necessary to refer the matter to
the Court. He said :

“The Libyan request for more complete and precise information
was considered by Libya to be a necessary basis for reference back to
the Court. This request could not reasonably be considered a rejection
by Libya of the provisions of Article 3 of the Special Agreement,
regarding going back to the Court to request explanation and clari-
fication:” (Ibid.)

7. Another counsel for Libya, who developed the Libyan thesis on
“L’irrecevabilité des demandes en interprétation et correction d’erreur”
did not touch the subject of want of jurisdiction on the basis of Article 3.
Finally, the last counsel to address the Court merely said, at the beginning
of his intervention, the following :

“Tunisia faces an initial difficulty in its request for interpretation in
that, as Sir Francis Vallat has shown, Article 3 of the Special Agree-
ment required Tunisia to follow a certain procedure, which she has
totally failed to do. I need add nothing more on that point.” (Sitting of
18 June 1985, morning.) |

But, as we know this counsel had not developed this argument.
8. Moreover, the Libyan final submissions reaffirmed the submissions

45
234 APPLICATION FOR REVISION (SEP. OP. RUDA)

contained in the Observations. No reference, therefore, was made there to
lack of jurisdiction.

9. This final position of Libya was clarified thanks to the question put
by a judge as to the relation of Article 60 and the role of the Parties under
Article 3. Libya replied :

“Tunisia has not made a bona fide attempt to agree on points of
explanation or clarification for the purpose of a joint request to the
Court under Article 3 of the Special Agreement. Such a joint request is
a necessary condition for return to the Court under Article 3. The
failure of Tunisia to attempt to specify the point or points of expla-
nation or clarification for the purposes of a joint request could well be
regarded as debarring Tunisia’s resort to Article 60 of the Statute.
Libya, however, has chosen not to rely on what might be regarded by
Tunisia as a purely technical bar to the present Application. Libya
believes that the application is so lacking in merit that Libya has
preferred to oppose it.”

10. To the Court it “is by no means clear” that Libya, by this statement,
“intended to waive a jurisdictional objection, based on Article 3” (para. 42,
in fine). I dissent on this point. This is for mea clear indication that Libya is
not insisting on the argument of lack of jurisdiction raised in the Obser-
vations. As I said before, Libya did not include this jurisdictional objection
in its submissions. Objections of this nature, should normally be raised in a
formal way, and they are not lightly to be presumed.

11. Despite this clear statement of intention to waive the objection, the
Court, however, goes into the question of the relationship between the
procedure contemplated by Article 3 of the Special Agreement and the
possibility of either Party to request an interpretation under Article 60 of
the Statute. The Court finds that Article 3 does not impair, in the circum-
stances of this case, the right of Tunisia, under Article 60 of the Statute, to
seise the Court unilaterally.

12. Iam also of a different opinion on this point, and I regret that I do
not share the Court’s findings.

13. My reading of Article 3 of the Special Agreement leads me to the
conclusion that the Parties foresee a special procedure of coming to the
Court, before Article 60 of the Statute could be invoked ; it does not seem
to be the intention of the Parties to waive their rights under the Statute, but
to establish a previous procedure for coming to the Court, before they
decide to ask unilaterally for an interpretation. The purpose of Article 3 is
to oblige the Parties to make an effort to settle between themselves which
are the points of difference, before coming to the Court ; if such an effort
fails, the Parties then could ask unilaterally for an interpretation under
Article 60 of the Statute. Article 3 is not a bar, or a “block” — to use the
Court’s terminology —, to the procedure established in Article 60 of the

46
235 APPLICATION FOR REVISION (SEP. OP. RUDA)

Statute, if one of the Parties chooses not to co-operate: it is only a
procedure that the Parties should try to follow, before coming to the Court.
The mechanism set up by the Parties provides for a serious effort to reach
an agreement, before coming to the Court. My reading of the documents
submitted by Libya, attached to its Observations, leads me to the conclu-
sion that Tunisia never concretely submitted to Libya what were the points
that it considered needed some explanation or clarification. To my mind,
because of this position of Tunisia, there has never been a serious effort to
try to settle between the Parties what were the points that needed expla-
nations or clarifications.

14. As to the Tunisian argument based on the overriding character of
Article 103 of the Charter, I would like simply to recall that this article
refers only to a conflict of “obligations”, not of rights. The subject has been
dealt with in detail by the most distinguished commentators on the Char-
ter. It would be an interesting juridical exercise to study whether States
may waive their rights under the Statute in a Special Agreement, but this
theoretical problem is not before the Court, because the Parties have
envisaged in their Special Agreement a procedure which requires, first, that
they should try and reach an agreement to seek “explanations and clari-
fications” before invoking Article 60, a procedure which, to my mind, is
not against any provision of the Statute.

15. For these reasons, I share the Libyan argument presented in its
Observations, and not the Court’s reasoning. I would like to add, returning
to the beginning of this opinion, that this proposition, if formally submit-
ted, will amount to the submission of an “exception d’incompétence”, a
preliminary objection challenging the jurisdiction of the Court. As Libya
said in the Observations : “The Court does not possess jurisdiction to
admit the Tunisian request for interpretation.”

16. As I said before, Libya not only did not formally submit this pre-
liminary objection but specifically waived its right. In these circumstances,
I do not think it is for the Court to go into the analysis of the arguments
related to such objection, when the interested Party has waived its right to
invoke it ; this renunciation is tantamount to a very specific consent, and
as consent is the basis of the jurisdiction of this tribunal, the Court,.in such
circumstances, could not but take judicial notice of the waiver.

(Signed) José Maria RuDA.

47
